COUGHLIN, J. pro tem.*
This is an appeal from an order denying plaintiff’s motion for change of venue in an action brought to enjoin the defendants from causing water to flow over its land, and from proceeding with an action in eminent domain to obtain land for the construction of ditches to be used for such purpose.
The grounds for the motion and the contentions upon which appellant relies for reversal are the same as those urged in an action between the same parties this day decided by this court, i. e., Riverside Flood Control & Water Conservation Dist. v. Joseph W. Wolfshill Co., a Corporation, 4th Civil No. 5507, mte, p. 714 [306 P.2d 22],
For the reasons therein stated, the order is affirmed.
Barnard, P. J., and Mussell, J., concurred.

Assigned by Chairman of Judicial Council.